Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2020, has been entered.

Status of Claims


The following is a non-final Office Action in response to a request for continued examination for application number 16156505 filed on October 27, 2020. Claims 1-4, 7-9, and 19 were pending. Claims 5-6 and 10-18 have been canceled. Claims 20-22 has been added. Claims 1, 4, 7, and 19 have been amended. Claims 1-4, 7-9, and 19-22 are currently pending and have been examined.
Specification Objections



The disclosure is objected to because of the following informalities:
Paragraph [0006], line 7, "of the of the" should read "of the"
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a pricing module configured to ascertain fees payable via a tracking application”; and “a fee charging module configured to: provide one or more payment options; interface with one or more third party providers offering offers; process payment options by mode other than electronic payment; compute revised fee based on parameters; and split payment between the one or more facility providers based on pre-determined proportions,” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a pricing module configured to ascertain fees payable via a tracking application” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of ascertaining fees payable is performed by querying the database and determining the services offered or used based on the determined location. There is no disclosure of any particular structure, either explicitly or inherently, to perform querying the database and determining services offered or used based on the determined location.  The proper test for meeting the definiteness requirement is that the corresponding structure of a means-plus-function limitation must be disclosed in the specification itself in a way that one skilled in the art will understand what structure will perform the recited function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a fee charging module configured to: provide one or more payment options, interface with one or more third party providers offering offers, process payment options by mode other than electronic payment, compute revised fee based on parameters, and split payment between the one or more facility providers based on pre-determined proportions” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of providing payment options, interfacing with third party providers offering offers, processing payment options by mode other than electronic payment, computing revised fee on parameters, and splitting payment between facility providers based on pre-determined proportions. There is no disclosure of any particular structure, either explicitly or inherently, to perform providing payment options, interfacing with third party providers offering offers, processing payment options by mode other than electronic payment, computing revised fee on parameters, and splitting payment between facility providers based on pre-determined proportions.  The proper test for meeting the definiteness requirement is that the corresponding structure of a means-plus-function limitation must be disclosed in the specification itself in a way that one skilled in the art will understand what structure will perform the recited function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions of ascertain fees payable; providing payment options, interfacing with third party providers, processing payment options, computing revised fees, splitting payment between the facility providers. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.












The Independent claims 1 and 7, and Dependent Claims 2-4, 8-9, and 19-22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), hereinafter “October 2019 PEG.”
At Step 1, where it is being evaluated if the claims fall within a statutory category, it is determined that Independent Claim 1 is a system, and therefore, is directed to the statutory class of a Machine grouping as one of the four categories of invention as recited in 35 U.S.C. §101. It is determined that Independent Claim 7 is a method, and therefore, is directed to the statutory class of a Process grouping as one of the four categories of invention as recited in 35 U.S.C. §101. 
At Step 2A, Prong One, where it is being evaluated if a judicial exception is being recited, it is determined that the abstract idea of providing location based services and aggregating payment collection for user fee chargeable facilities through the activities of determining location of at least one of: one or more vehicles and one or more users using one or more tracking devices having location determination capabilities; ascertaining fees payable for using one or more user-fee chargeable facilities based on the determined location; sending one or more alerts, related to the fees payable, via one or more communication channels to at least one of: one or more electronic  communication  devices of the one or more users and one or more in-vehicle electronic communication devices; providing one or more payment options  related  to  usage  of  the  user-fee  chargeable facilities; interfacing with one or more third party facility providers offering contextually relevant personalized offers to the one or more users; processing payment options of the fees payable by mode other than electronic payment for leveraging the contextually relevant personalized offers based  on usage history and user profile; computing revised fee for the one or more users, based on plurality of parameters, in an event the payment options other than the electronic payment is opted for payment to the third party facility providers; and splitting payment between the one or more facility providers  as well as the one or more  user-fee  chargeable facilities based on the revised fee payable in pre-determined proportions, can be construed as commercial interactions, including sales activities or behaviors and business relations, and thus fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, Independent Claims 1 and 7 recite an abstract idea. 
At Step 2A, Prong Two, where it is being evaluated if the abstract idea is integrated into a practical application, there are additional elements listed in Independent Claims 1 and 7 such as a processor, a memory, a pricing module, a communication channel interface, electronic communication devices, fee charging module, and tracking devices that relate to computing components and are recited at a high level of generality (i.e., as generic components performing generic computer functions such as determining location of at least one of: one or more vehicles and one or more users using one or more tracking devices having location determination capabilities; ascertaining fees payable for using one or more user-fee chargeable facilities based on the determined location; sending one or more alerts, related to the fees payable, via one or more communication channels to at least one of: one or more electronic  communication  devices of the one or more users and one or more in-vehicle electronic communication devices; providing one or more payment options  related  to  usage  of  the  user-fee  chargeable facilities; interfacing with one or more third party facility providers offering contextually relevant personalized offers to the one or more users; processing payment options of the fees payable by mode other than electronic payment for leveraging the contextually relevant personalized offers based  on usage history and user profile; computing revised fee for the one or more users, based on plurality  of parameters, in an event the payment options other than the electronic payment is opted for payment to the third party facility providers; and splitting  payment  between  the one or more facility providers  as well  as the one or more  user-fee  chargeable  facilities based on the revised fee payable in pre-determined proportions) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool.
Furthermore, the additional elements of a computer that include receiving data, such as in Independent Claims 1 and 7 for ascertaining fees payable for using one or more user-fee chargeable facilities based on the determined location; and processing payment options of the fees payable by mode other than electronic payment for leveraging the contextually relevant personalized offers based  on usage history and user profile; and that include sending data or data output, such as in Independent Claims 1 and 7 for determining location of at least one of: one or more vehicles and one or more users using one or more tracking devices having location determination capabilities; sending one or more alerts, related to the fees payable, via one or more communication channels to at least one of: one or more electronic  communication  devices of the one or more users and one or more in-vehicle electronic communication devices; providing one or more payment options  related  to  usage  of  the  user-fee  chargeable facilities; interfacing with one or more third party facility providers offering contextually relevant personalized offers to the one or more users; computing revised fee for the one or more users, based on plurality  of parameters, in an event the payment options other than the electronic payment is opted for payment to the third party facility providers; and splitting  payment  between  the one or more facility providers  as well  as the one or more  user-fee  chargeable  facilities based on the revised fee payable in pre-determined proportions; are directed to insignificant extra-solution activity. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, Independent Claims 1 and 7 are directed to an abstract idea and is not integrated into a practical application. 
At Step 2B, where it is being determined if any additional elements amount to significantly more or, in other words, whether there are any additional elements recited in the claim beyond the judicial exception. Additionally, if computer components were utilized, then they would be used for performing insignificant extra- solution activity, and well understood, routine, and conventional functions. For example, the claimed system collects, processes, transmits, and displays data. Activities such as data gathering and selecting a particular data source or type of data to be manipulated and displayed as ascertaining fees payable for using one or more user-fee chargeable facilities based on the determined location; and processing payment options of the fees payable by mode other than electronic payment for leveraging the contextually relevant personalized offers based  on usage history and user profile; as in Independent Claims 1 and 7; and as sending data or data output as determining location of at least one of: one or more vehicles and one or more users using one or more tracking devices having location determination capabilities; sending one or more alerts, related to the fees payable, via one or more communication channels to at least one of: one or more electronic  communication  devices of the one or more users and one or more in-vehicle electronic communication devices; providing one or more payment options  related  to  usage  of  the  user-fee  chargeable facilities; interfacing with one or more third party facility providers offering contextually relevant personalized offers to the one or more users; computing revised fee for the one or more users, based on plurality  of parameters, in an event the payment options other than the electronic payment is opted for payment to the third party facility providers; and splitting  payment  between  the one or more facility providers  as well  as the one or more  user-fee  chargeable  facilities based on the revised fee payable in pre-determined proportions; as in Independent Claims 1 and 7 are insignificant extra- solution activity. Ascertaining fees payable for using one or more user-fee chargeable facilities based on the determined location; and processing payment options of the fees payable by mode other than electronic payment for leveraging the contextually relevant personalized offers based  on usage history and user profile; as in Independent Claims 1 and 7, which are activities of collecting data; and determining location of at least one of: one or more vehicles and one or more users using one or more tracking devices having location determination capabilities; sending one or more alerts, related to the fees payable, via one or more communication channels to at least one of: one or more electronic  communication  devices of the one or more users and one or more in-vehicle electronic communication devices; providing one or more payment options  related  to  usage  of  the  user-fee  chargeable facilities; interfacing with one or more third party facility providers offering contextually relevant personalized offers to the one or more users; computing revised fee for the one or more users, based on plurality  of parameters, in an event the payment options other than the electronic payment is opted for payment to the third party facility providers; and splitting  payment  between  the one or more facility providers  as well  as the one or more  user-fee  chargeable  facilities based on the revised fee payable in pre-determined proportions; as in Independent Claims 1 and 7, which are activities of sending data or data output, are also well understood, routine, and conventional. See MPEP 2106.05(d); See also, e.g., Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price); OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (Presenting offers and gathering statistics); Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (Electronic recordkeeping); Flook, 437 U.S. at 594, 198 USPQ2d at 199 (Performing repetitive calculations); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354- 55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93, (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price.).
The Dependent Claims 2-4, 8-9, and 19-22 have been given the full two-part analysis including analyzing the additional limitations both individually and in combination. The dependent claims do not overcome the deficiencies of Independent Claims 1 and 7. 
Dependent Claims 2-4 and 19-22 are dependent on Independent Claim 1 and include all the limitations of Independent Claim 1, and Dependent Claims 8-9 are dependent on Independent Claim 7 and include all the limitations of Independent Claim 7. Therefore, the Dependent Claims 2-4, 8-9, and 19-22 recite the same abstract idea of providing location based services and aggregating payment collection for user fee chargeable facilities, and thus fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas of commercial interactions, including sales activities or behaviors and business relations. Further details refining the recited abstract idea itself are insufficient to render the claims as being directed to significantly more than the abstract idea. The dependent claims do recite an additional element of a reconciliation module, which is insufficient to render the claims as directed to significantly more than the abstract idea – see MPEP 2106.05(f). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea.
For reasons similar to those above with respect to Independent Claims 1 and 7, and Dependent Claims 2-4, 8-9, and 19-22, none of these additional elements integrate the abstract idea into a practical application with significantly more. Therefore, they are similarly rejected.
As such, the claims are not patent eligible.

Claim Rejections - 35 USC § 103













The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, not withstanding, that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.














Independent Claims 1 and 7, and Dependent Claims 2-4, 8-9, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Simanek et al (U. S. Patent Application Publication No. 20130006725 A1), herein referred to as Simanek, and in further view of Ricci (U. S. Patent Application Publication No. 20180012427 A1), herein referred to as Ricci.

Independent Claim 1
Simanek teaches a system for providing location based services for user-fee 
chargeable facilities, the system comprising: at least one processor; and
(See Simanek, [0110], the system 1500 includes a processor 1510, a memory 1520, a storage device 1530, and an input/output device 1540. Each of the components 1510, 1520, 1530, and 1540 are interconnected using a system bus 1550. The pro-cessor 1510 is capable of processing instructions for execu-tion within the system 1500. In an example implementation, the processor 1510 is a single-threaded processor. In another example implementation, the processor 1510 is a multi-threaded processor. The processor 1510 is capable of process-ing instructions stored in the memory 1520 or on the storage device 1530 to display graphical information for a user inter-face on the input/output device 1540.)

at least one memory coupled to the processor having stored thereon instructions which, when executed by the processor, causes the processor to execute:
(See Simanek, [0089], the memory 1520 stores information within the system 1500. In an example implementation, the memory 1520 is a computer-readable medium. In another example implementation, the memory 1520 is a volatile memory unit. In yet another example implementation, the memory 1520 is a non-volatile memory unit.)

a pricing module configured to ascertain fees payable for using one or more user-fee chargeable facilities received via a tracking application based on location of at least one of: one or more vehicles and one or more users, wherein the location of the one or more vehicles and the one or more users is determined using one or more tracking devices having location determination capabilities;
As per Independent Claim 1, Simanek teaches means for a pricing module configured to ascertain fees payable via a tracking application. Because adequate structure has not been identified in the specification for performing the claimed function, the means limitation is interpreted for the purpose of applying prior art as any known application structure that can perform ascertaining fees payable via a tracking application.
 (See Simanek, [0089], … road usage data may be collected by accessing a global positioning system (GPS) via global positioning sys-tem hardware (e.g., transmitter 1006 and receiver 1008) incorporated into mobile processing device 1000. The appli-cation may receive a geographic positioning signal (e.g., location data) from the GPS and subsequently determine a current location and/or speed of the vehicle.)

a communication channel interface configured to send one or more alerts, related to  the fees payable, via one or more communication channels to at least one of: one or more electronic communication devices of the one or more users and one or more in-vehicle electronic communication devices; and
As per Independent Claim 1, Simanek teaches means for a communication channel interface configured to send one or more alerts via communication channels. Because adequate structure has not been identified in the specification for performing the claimed function, the means limitation is interpreted for the purpose of applying prior art as any known communication interface structure that can perform sending one or more alerts via communication channels.
 (See Simanek, [0052], mobile device application 322 may leverage bi-directional communication, such that in addition to sending information to back office tolling systems 306, it also may accept communication (e.g., messages, alerts, advertisements, incentives, etc.) from the back office tolling systems 306.)

a fee charging module configured to: provide one or more payment options related to usage of the user-fee chargeable facilities;
As per Independent Claim 1, Simanek teaches means for a fee charging model configured to provide payment options. Because adequate structure has not been identified in the specification for performing the claimed function, the means limitation is interpreted for the purpose of applying prior art as any known application structure that can perform providing payment options. 
(See Simanek, [0092], … the application may initiate a toll payment transaction, at operation 1108. The transaction may be initiated with the tolling system or a third party financial institution. For example, the mobile device application may provide a local or web-based page for accepting payment information (e.g., credit or debit card informa-tion, promotional codes, etc.). The payment information may be received through the user interface of a mobile device running the application and subsequently transmitted to an appropriate business entity.)

interface with one or more third party facility providers offering contextually relevant personalized offers to the one or more users;
As per Independent Claim 1, Simanek teaches means for a fee charging model configured to interface with third party providers offering offers. Because adequate structure has not been identified in the specification for performing the claimed function, the means limitation is interpreted for the purpose of applying prior art as any known application structure that can perform interfacing with third party providers offering offers. 
 (See Simanek, [0093], … in addition to (or in lieu of) the toll charge data, the mobile device application also may receive, organize and display advertising or incentive data, at operations 1110 and 1112. In some example implementations, appropriate advertising and/or incentive data is determined by a tolling system based on road usage data … ads may be presented to users for businesses (e.g., restaurants, department stores, car dealerships, etc.) near current or typi-cal routes traveled. Ads for businesses offering services comparable to businesses currently or previously visited may also be presented to a user of the mobile device application.)
process payment options of the fees payable by mode other than electronic payment to leverage the contextually relevant personalized offers based on usage history and user profile;	
As per Independent Claim 1, Simanek teaches means for a fee charging model configured to process payment options by mode other than electronic payment. Because adequate structure has not been identified in the specification for performing the claimed function, the means limitation is interpreted for the purpose of applying prior art as any known application structure that can perform processing payment options by mode other than electronic payment. 
 (See Simanek, [0099] and FIG. 12D, … mobile processing device 1000 displaying a sub-application page 1212 (i.e., the My Incentives application page). In this example, sub-application page 1212 provides incentive and/or advertisement data … incentives and/or advertisements are determined by a tolling system based on road usage data collected and transmitted by the mobile device application, such that the incentives and/or advertisements are targeted at the participating entity. The incentives and/or advertisements may encourage continued use of the mobile device applica-tion by participating entities. For instance, in this example, incentives based on reported mileage are provided (e.g., rebates when predetermined reported mile totals are reached).)

compute revised fee for the one or more users, based on plurality of parameters, in
an event the payment options other than the electronic payment is opted for payment to the third party facility providers; and
As per Independent Claim 1, Simanek teaches means for a fee charging model configured to compute revised fee based on parameters. Because adequate structure has not been identified in the specification for performing the claimed function, the means limitation is interpreted for the purpose of applying prior art as any known application structure that can perform computing revised fee based on parameters. 
 (See Simanek, FIG. 14B and [0108], … provider 1404 also may determine one or more incentives ( e.g., coupons) and/or advertisements based on the road usage and shared profile data. The incen-tives and/or advertisements may be linked to the profile of entity 1402 and transmitted directly to mobile processing device.)

Simanek does not teach, however, Ricci teaches split payment between the one or more facility  providers as well as the one or more user-fee chargeable facilities based on the revised fee payable in pre-determined proportions in real time for disbursement of payments via a unified platform.
As per Independent Claim 1, Ricci teaches means for a fee charging model configured to split payments between the one or more facility providers based on pre-determined proportions. Because adequate structure has not been identified in the specification for performing the claimed function, the means limitation is interpreted for the purpose of applying prior art as any known application structure that can perform splitting payments between facility providers based on pre-determined proportions. 
 (See Ricci, [0249], … the payment information may be dormant until the user is identified in the vehicle 100 again or their mobile device enters the vehicle 100 again. In some situations, the passenger and driver can use the vehicle payment system to split payments, for example, for battery charging, food, hotel, etc.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tolling integration technology, as taught by Simanek, to include the bifurcated communications to a third party through a vehicle, as taught by Ricci, to allow the driver and any passengers to associate their payment information with a vehicle to pay for goods and/or services incurred during a trip in accordance with pre-defined criteria as to percentages to be paid by the driver and each passenger. This capability allows the passengers and driver to use the vehicle payment system to split payments for expenses incurred on a particular trip for equity and fairness, and for ease and convenience so the driver is not paying for all the expenses. 

NOTE: Independent Claim 7 is substantially similar to Independent Claim 1 and as such, these claim limitations are treated in the same manner with regard to the Independent Claim 1 prior art rejection. 

Dependent Claim 2
Simanek and Ricci disclose the limitations of Independent Claim 1.
Simanek does not teach, however, Ricci teaches the system of claim 1, wherein location based services for user-fee chargeable facilities comprise toll roads, pay-per-mile based taxable infrastructure (incl. by public entities), parking lots, bridges, tunnels, metro stations, entertainment venues, parks and transportation services.
(See Ricci, [0247], … in one example, a user may enter a destination into a driving-navigation program (e.g., GPS navigation system associated with the vehicle 100, etc.). The vehicle 100 may determine a particular path of travel for the vehicle 100 and determine that specific routes require pay-ment (e.g., toll roads, parking garages, congestion tax fees, etc.) or requires charging to be performed, where it is being construed that specific routes require charging to be performed can also include pay-per-mile based taxable infrastructure (incl. by public entities), bridges, tunnels, metro stations, entertainment venues, parks and transportation services.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tolling integration technology, as taught by Simanek, to include the bifurcated communications to a third party through a vehicle, as taught by Ricci, to allow the driver and any passengers to associate their payment information with a vehicle to pay for goods and/or services incurred during a trip in accordance with pre-defined criteria as to percentages to be paid by the driver and each passenger. This capability allows the passengers and driver to use the vehicle payment system to split payments for expenses incurred on a particular trip for equity and fairness, and for ease and convenience so the driver is not paying for all the expenses, especially tolls and/or usage fees.

NOTE: Dependent Claim 8 is substantially similar to Dependent Claim 2 and as such, these claim limitations are treated in the same manner with regard to the Dependent Claim 2 prior art rejection. 

Dependent Claim 3
Simanek and Ricci disclose the limitations of Independent Claim 1.
Ricci does not teach, however, Simanek teaches the system of claim 1, wherein the one or more alerts related to the fees payable comprise text messages, smart assistant display, audio prompts, personal device smart assistants, in-vehicle smart assistants, instant messages and electronic mails.
(See Simanek, [0095], an alert also may be displayed on an application or sub-application page. Usage alert 1208 on sub-application page 1206 indicates that an unpaid toll has met or exceeded a predetermined threshold. In addition to a visual indication, alerts (such as usage alerts) may be communicated to a user via an audial indication (e.g., a ring or a beep) or a tactile indication (e.g., vibration).)

NOTE: Dependent Claim 9 is substantially similar to Dependent Claim 3 and as such, these claim limitations are treated in the same manner with regard to the Dependent Claim 3 prior art rejection. 

Dependent Claim 4
Simanek and Ricci disclose the limitations of Independent Claim 1.
Ricci does not teach, however, Simanek teaches the system of claim 1, wherein the fee charging module provides the one or more payment options related to the fees payable comprise  making payment using a new or existing option for the electronic payment, making payment using frequent driver miles or points accrued through customer loyalty or affinity programs, accepting personalized discount or promotional offers from third-party partner(s) that are selected by analytical methods leveraging the unique virtual identity of the user in order to maximize the chances of availing the offers, purchasing goods or services in lieu of payment, visiting  a  pre-defined  location  in  lieu  of  payment,  viewing  an  advertisement  in  lieu of payment,  deferring  payment to a later date and time,  and  denying  responsibility  for the  payment  obligation  and  reporting  to appropriate authority,
(See Simanek, [0064], according to the first tolling rule, if an entity or vehicle is running a data collection application (for example, a mobile phone application for collecting and transmitting road usage data to a toll system), an incentive discount is applied to the total tolling charge incurred. See also Simanek, [0108], provider 1404 also may determine one or more incentives (e.g., coupons) and/or advertisements based on the road usage and shared profile data. The incentives and/or advertisements may be linked to the profile of entity 1402 and transmitted directly to mobile processing device.)

Dependent Claim 20
Simanek and Ricci disclose the limitations of Independent Claim 1.
Ricci does not teach, however, Simanek teaches the system of claim 1, wherein the fee charging module is configured to compute the revised fee based on the plurality of parameters comprising user profile, user virtual profile, frequency of trips, offers accepted and frequent driver miles, or a combination thereof.
As per Dependent Claim 20, Simanek teaches means for a fee charging module configured to compute the revised fee on parameters. Because adequate structure has not been identified in the specification for performing the claimed function, the means limitation is interpreted for the purpose of applying prior art as any known application structure that can perform computing the revised fee on parameters. 
 (See Simanek, FIG. 14B and [0108], … provider 1404 also may determine one or more incentives ( e.g., coupons) and/or advertisements based on the road usage and shared profile data. The incen-tives and/or advertisements may be linked to the profile of entity 1402 and transmitted directly to mobile processing device.)

Dependent Claim 21
Simanek and Ricci disclose the limitations of Independent Claim 1.
Simanek does not teach, however, Ricci teaches the system of claim 1, wherein the pre-determined proportion for splitting the payment is selected of a pre-determined ratio computed by the fee charging module, or ratio determined by the user, or a pre-defined criteria based on the usage of user fee chargeable facilities and the personalized offers provided.
(See Ricci, [0249], … a passenger may enter the vehicle 100. The vehicle 100 may sense the presence of the passenger by receiving a phone signal, by receiving sensor data from sensors associated with the passenger (e.g., activation of the airbag, heat, weight, etc.), etc. A user interface presented on the head unit or in a screen of the entertainment system may be prompt the passenger with the option to associate financial information with the vehicle 100 … the payment information may be dormant until the user is identified in the vehicle 100 again or their mobile device enters the vehicle 100 again. In some situations, the passenger and driver can use the vehicle payment system to split payments, for example, for battery charging, food, hotel, etc.) It is being construed that in order for the vehicle to sense the presence of the passenger and for the passenger and driver to use the vehicle payment system to split payments, then there must have been stored a pre-defined criteria based on usage of the fee chargeable facilities and the personalized offers provided.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tolling integration technology, as taught by Simanek, to include the bifurcated communications to a third party through a vehicle, as taught by Ricci, to allow the driver and any passengers to associate their payment information with a vehicle to pay for goods and/or services incurred during a trip in accordance with pre-defined criteria as to percentages to be paid by the driver and each passenger. This capability allows the passengers and driver to use the vehicle payment system to split payments for expenses incurred on a particular trip for equity and fairness, and for ease and convenience so the driver is not paying for all the expenses, especially any tolls and/or usage fees.

Dependent Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Simanek et al (U. S. Patent Application Publication No. 20130006725 A1), herein referred to as Simanek, in further view of Ricci (U. S. Patent Application Publication No. 20180012427 A1), herein referred to as Ricci, and in further view of Heath et al (U. S. Patent Application Publication No. 20130018705 A1), herein referred to as Heath.
	
Dependent Claim 19
Simanek and Ricci disclose the limitations of Independent Claim 1.
Simanek and Ricci do not teach, however, Heath teaches the system of claim 1, further comprising a reconciliation module configured to match and reconcile the usage of  the user-fee chargeable facilities received via the  tracking  application  and  transaction  files  received  from  one  or  more  fee  collecting entities, wherein the reconciliation module matches and reconciles using descriptions related to at least one of the tracking device, corresponding tracking application and the vehicle.
As per Dependent Claim 19, Heath teaches means for a reconciliation module configured to match and reconcile the usage via the tracking application and transaction files. Because adequate structure has not been identified in the specification for performing the claimed function, the means limitation is interpreted for the purpose of applying prior art as any known application structure that can perform matching and reconciling the usage via the tracking application and transaction files. 
 (See Heath, Fig. 2 and [0070], after detection and sending of vehicle related data, the central system reconciles the account corresponding to the vehicle by comparing the dataset received from the third party provider and the dataset received from the mobile wire-less device 16. This step corresponds to step 40 in FIG. 2. See also Heath, [0071], the central system 10 receives a toll charge for the mobile wireless device 16 that has passed through the toll area and reconciles the actual toll charge with the charge antici-pated by the toll event. In the event that the charges do not match, the central system 10 will adjust the account balance of the mobile wireless device 16 accordingly and settle the transaction with the toll agency directly. In this design, two asynchronous toll events are reconciled by the central system 10. Thus, the action contemplated by step 42 of FIG. 2 may include making a payment on behalf of the user of the mobile wireless device 16, reconciling the user's account, delaying or aggregating payments, and other actions.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tolling integration technology, as taught by Simanek, to include the bifurcated communications to a third party through a vehicle, as taught by Ricci, and to include the location enabled mobile wireless device and central system providing traffic control, such as toll station services, as taught by Heath, to provide the advantage of the central system of the toll agency being capable of utilizing existing violation enforcement systems to support the toll payments incurred by the mobile wireless devices without having to invest the capital required to support the mobile wireless devices communicating directly with toll road lane equipment. This asynchronous architecture support is providing a unique solution to the utilization of the GPS-enabled system for toll payment solutions and also provides a real-time reconciliation and matching of proper usage fees/tolls to the driver and vehicle that incurred such usage fees/tolls.

Dependent Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Simanek et al (U. S. Patent Application Publication No. 20130006725 A1), herein referred to as Simanek, in further view of Ricci (U. S. Patent Application Publication No. 20180012427 A1), herein referred to as Ricci, and in further view of Gravelle (U. S. Patent Application Publication No. 20120215594 A1), herein referred to as Gravelle.
	
Claim 22
Simanek and Ricci disclose the limitations of Independent Claim 1.
Simanek and Ricci do not teach, however, Gravelle teaches the system of claim 1, wherein the fee charging module is configured to determine points accrued by the user in an event the personalized offer is availed by the user, and compute pending points required to pay the fees payable, wherein in an event the points accrued are higher in value than the fees payable, the fee charging module is further configured to convert the accrued points into financial payment based on a pre-defined conversion measure.
As per Dependent Claim 22, Gravelle teaches means for a fee charging module configured to determine points accrued by the user and compute pending points to pay the fees payable. Because adequate structure has not been identified in the specification for performing the claimed function, the means limitation is interpreted for the purpose of applying prior art as any known application structure that can perform determining points accrued by the user and compute pending points to pay the fees payable. 
 (See Gravelle, [0078], if the score on the report card is above a threshold after a period of time, a fixed discount can be awarded for tolls paid, either via conventional (existing) means of toll collec-tion or collected via the GPS tolling solution of our provi-sional application. For example, if the score is above 85 for the month of August 2011 then a discount of 10% might apply for that month. If a score of 90 is achieved for the same period a discount of 15% might apply. Any combination of discounts or surcharges, bonuses and other incentives can be used. For example users who score over 90 for the whole year might be entered into a drawing to get free tolls for the last or following year. Other incentives like free Saturday parking or the like could also be provided for achievement of specific safety scores.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tolling integration technology, as taught by Simanek, to include the bifurcated communications to a third party through a vehicle, as taught by Ricci, and to include the system and method for GPS lane and toll determination and asset positioning matching, as taught by Gravelle, to provide other means for payment, in addition to the conventional electronic payment of credit and debit cards. By providing new methods of tracking drivers and providing economic incentives for good driving, public agencies will have a new public policy to promote safety on the nation’s toll roads and freeways.
Response to Arguments


















































A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2020, has been entered.
The following is a non-final Office Action in response to a request for continued examination for application number 16156505 filed on October 27, 2020. Claims 1-4, 7-9, and 19 were pending. Claims 5-6 and 10-18 have been canceled. Claims 20-22 has been added. Claims 1, 4, 7, and 19 have been amended. Claims 1-4, 7-9, and 19-22 are currently pending and have been examined.
The Claim Rejections under 35 U.S.C. 112 as cited by the Examiner in the Final Office Action dated September 02, 2020, are hereby withdrawn.
Examiner has applied the three prong analysis in MPEP 2181(l) in evaluating claim limitations in software related Claims 1, 19-20, and 22 and has invoked 35 U.S.C. 112(f) for claim limitations in Claims 1, 19-20, and 22 as all three prongs of the analysis were satisfied for each cited claim. See the above Claim Interpretation analysis. For a computer-implemented 35 U.S.C. 112(f) claim limitation, as in Claims 1, 19-20, and 22, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b), which can be seen in the 35 U.S.C. 112 analysis above. See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011). Also, in cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f)  claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241. Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. Therefore, Claims 1, 19-20, and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention; and are also rejected under 35 U.S.C. 112(a) as not having adequate written description, as the specification does not demonstrate that the applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. 
With regards to the limitations of claims 1, 4, 7, and 19 as amended, the claims 1-4, 7-9, and 19-22 were analyzed using the October 2019 PEG guidelines and the Examiner has determined that these claims as amended do not qualify as patent eligible subject matter under 35 U.S.C. 101. These claims, as amended, are not eligible under 35 U.S.C. 101 because they do meet the requirements of the test set forth by the Supreme Court as described below.
The Independent Claims 1 and 7, and Dependent Claims 2-4, 8-9, and 19-22 are not patent eligible under 35 U.S.C. 101 according to the 2019 Patent Eligibility Guidance (PEG) and the October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), hereinafter “October 2019 PEG.”
Examiner has determined at Step 1 that Independent Claim 1 is directed to the statutory class of a Machine grouping, as one of the four categories of invention as recited in 35 U.S.C. §101; and Independent Claim 7 is directed to the statutory class of a Process grouping, as one of the four categories of invention as recited in 35 U.S.C. §101. Examiner has determined at Step 2A, Prong One that Independent Claim 1 recites one of the groupings of abstract ideas enumerated in the October 2019 PEG, such as “certain methods of organizing human activity” grouping of abstract ideas as commercial interactions, including sales activities or behaviors and business relations, by providing location based services and aggregating payment collection for user fee chargeable facilities. Therefore, Independent Claim 1, and similarly Independent Claim 7, is directed to an abstract idea. Examiner has determined in Step 2A, Prong Two that Independent Claim 1, and similarly Independent Claim 7, does not integrate the abstract idea into a practical application, as there are additional elements listed in Independent Claim 1, and similarly Independent Claim 7, such as a processor, a memory, a pricing module, a communication channel interface, electronic communication devices, fee charging module, and tracking devices that relate to computing components and are recited at a high level of generality. Incorporating more technology features not recited at still a high level of generality into Independent Claim 1, and similarly Independent Claim 7,  would potentially overcome the high level of generality of computing components.  The claims do not amount to significantly more than the abstract idea because as was described previously they amount to mere instructions to implement an abstract idea on a generic computer.  Furthermore, the claims include no indication that they involved an ordered combination of steps that are enough to indicate that the claims include material amounts to be significantly more that the abstract idea.
Applicant argues that the amended claim 1 includes newly added specific hardware elements such as processor and memory, which, in combination with a pricing module, a fee charging module and a reconciliation module performs specific practical application of providing location based services for user-fee chargeable facilities, as required by the 2019 PEG.
Examiner is not persuaded. Along with the Claim Interpretation above, Examiner argues, according to MPEP 2181(II)(B), for a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011). In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f)  claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241.
Examiner also argues that the mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623.
Applicant argues that claim 1 has been suitably amended to clarify the technical aspect of the invention and the practical application of the claimed elements by imposing meaningful limits on practicing the idea. Applicant also argues that the claimed method is an improvement over existing methods in the analogous technological field. The claimed invention, as recited in amended claim 1 is not simply a generalized use of computer as a tool to conduct basic functions of a computer, rather, by way of the claimed features is an improvement in technology.
Examiner is not persuaded. See above Step 2A, Prong Two and Step 2B for cited case law in regards to insignificant extra-solution activity and well-understood, routine, and conventional examples that provide factual background that support the contention that the pending claims are directed to an abstract idea. Examiner continues to argue, additionally, the claims do not purport to improve the functioning of the computer itself. It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit was found to be ineligible because the method did not employ a computer and a skilled artisan could perform all the steps mentally). Examiner argues that the courts have indicated the following examples may not be sufficient to show an improvement in computer functionality: 
Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017), which can be construed as being similar to automating providing location based services and aggregating payment collection for user fee chargeable facilities.
Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016), which is being construed as being similar to computing revised fee for the one or more users, based on plurality of parameters, in an event the payment options other than the electronic payment is opted for payment to the third party facility providers; and splitting payment between the one or more facility providers as well as the one or more user-fee chargeable facilities based on the revised fee payable in pre-determined proportions in real time for disbursement of payments via a unified platform.
Examiner further argues that there is no technological problem that the claimed invention solves. Rather, the computer system would be invoked merely as a tool. To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP 2106.05 (f). Examiner also argues that the courts have indicated the following example may not be sufficient to show an improvement to technology:
A commonplace business method being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015), which is being construed as being similar to the commonplace business method of providing location based services and aggregating payment collection for user fee chargeable facilities using a general purpose computer.
 As described in MPEP 2106.05 (f), additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly").
In the context of 35 U.S.C. 103, Applicant has amended Independent Claims 1 and 7, and Dependent Claims 4 and 19, and argues that Simanek fails to disclose or suggest that the fee charging module interfaces with one or more third party facility providers that offer contextually relevant personalized offers, and process payment options to leverage the third party provided contextualized offers based on usage history and user profile. 
Examiner has considered these arguments and is not persuaded. Examiner argues that Simanek, see [0093], teaches interface with one or more third party facility providers offering contextually relevant personalized offers to the one or more users by the tolling system determining based on road usage data … ads may be presented to users for business (e.g., restaurants, department stores, car dealerships, etc.), which are being construed as third party facility providers. Thus, the applicant arguments are not persuasive, as Simanek [0093] applies to the respective amended portions of Independent Claim 1 (see 103 analysis above). Therefore, Independent Claim 1, and similarly Independent Claim 7, stand rejected under 35 U.S.C §103 in the analysis above, and is therefore, not patentable.
In the context of 35 U.S.C. 103, Applicant argues further that Simanek fails to disclose or suggest computation of revised fee based on plurality of parameters, and finally splitting of payment between the third party facility providers and the user-fee chargeable facilities based on the revised fee payable in pre-determined proportions in real time for disbursement of payments via a unified platform. 
Examiner has considered these arguments and is not persuaded. Examiner argues that Simanek, see FIG. 14B and [0108], teaches compute revised fee for the one or more users, based on plurality of parameters, in an event the payment options other than the electronic payment is opted for payment to the third party facility providers by the provider determining incentives (e.g., coupons) and/or advertisements based on the road usage and shared profile, where the incentives and/or advertisements may be linked to the profile entity and transmitted directly to the mobile processing device to payment options other than electronic payment. Thus, the applicant arguments are not persuasive, as Simanek FIG. 14B and [0108] applies to the respective amended portions of Independent Claim 1 (see 103 analysis above). 
As US Patent Application Publication No. 20180012427 A1 to Ricci is being applied to the amended subject matter for split payment between the one or more facility  providers as well as the one or more user-fee chargeable facilities based on the revised fee payable in pre-determined proportions in real time for disbursement of payments via a unified platform (See 35 U.S.C. 103 Analysis above) for Independent Claim 1, Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, Independent Claim 1 is not patentable.
Therefore, Independent Claim 1, and similarly Independent Claim 7, stand rejected under 35 U.S.C §103 in the analysis above, and is therefore, not patentable.
In the context of 35 U.S.C. 103, Applicant continues to argue that while Simanek makes a general disclosure of a tolling system determining tolling charges based on road usage history, an identified profile and a toll pricing model, such a general disclosure cannot be said to pre-empt the specific disclosure of the claimed fee charging module that enables leveraging of third party offers and splitting of payments between them and user-fee chargeable facilities based on computation of revised fee, which is calculated in an event the user opts to pay by means other than electronic payment. Applicants argues that the claimed reconciliation module does not merely perform a conventional fee charging module as is expected and is disclosed and suggested in Simanek to charge fee. Rather, the claimed fee charging module utilizes user compatible and contextual offers provided by third party and helps them benefit both the user and the third party provider by computation of fee and splitting the payment in pre-determined proportions in real time though a single unified platform, which is not disclosed or suggested in Simanek.
Examiner has considered these arguments and is not persuaded. Examiner argues that Simanek, see FIG. 11, FIGs. 12A-12D, FIG. 14B, and [0060]-[0064], teaches more than a general tolling system determining tolling charges just based on road usage history, an identified profile and a toll pricing model. Simanek [0078] teaches the tolling system may integrate tolling rules to form a toll pricing model where the integrated tolling rules may include determining specific monetary amounts for any rates, fees, fines, and discounts specified by the tolling rules. Simanek [0074] also teaches the rates, fees, fines, and discounts specified by the tolling rules are arbitrary and may be determined through any suitable method. Thus, the applicant arguments are not persuasive, as Simanek FIG. 11, FIGs. 12A-12D, FIG. 14B, and [0060]-[0064], [0074], and [0078] apply to the respective amended portions of Independent Claim 1 (see 103 analysis above). Therefore, Independent Claim 1, and similarly Independent Claim 7, stand rejected under 35 U.S.C §103 in the analysis above, and is therefore, not patentable.
Applicant further argues that Nelson and Heath fail to cure the deficiency of Simanek as it fails to contemplate any revised fee computation fee charging module (as also stated in the office action), let alone, splitting of payments in pre-determined proportions.
Examiner finds the applicant arguments moot in view of new grounds of rejection with Simanek, Ricci, Heath, and Gravelle now being applied to the amended and new subject matter (See 35 U.S.C. 103 Analysis above).
As US Patent Application Publication No. 20130018705 A1 to Heath is being applied to the amended subject matter (See 35 U.S.C. 103 Analysis above) for Dependent Claim 19, Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, Dependent Claim 19 is not patentable. 
Independent Claims 1 and 7 stand rejected under 35 U.S.C §103 in the analysis above, and are therefore, not patentable in view of Simanek, with FIG. 12D and FIG. 14B, [0052], [0089], [0092], [0093], [0108], and [0110] and Ricci with [0249] now applying to amended sections for Independent Claims 1 and 7. Therefore, the amended Independent Claims 1 and 7 stand rejected under 35 U.S.C. 103. Dependent Claims 2-4 and 19-22, which depend from Independent Claim 1, stand rejected under 35 U.S.C. 103; and Dependent Claims 8-9, which depend from Independent Claim 7, stand rejected under 35 U.S.C. 103.

Conclusion














The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Li et al (U. S. Patent Application Publication No. 20150134428 A1) – Connected Toll Pass
Basir et al (U. S. Patent Application Publication No. 20150088618 A1) – Road Tolling
	Li recites facilitating provisioning of a toll system communication device used in an electronic toll collection system, such as EZ Pass. The toll system communication device (e.g., an EZ Pass tag) can have user credentials provided to it that are associated with a user payment account.
Basir recites a precision usage-based transportation infrastructure charging service including a dynamic road and infrastructure usage engine that can fairly assess road usage based on any combination of mileage, time of day, vehicle mass, location, road class, defined zones and other relevant parameters. This flexible service leverages detailed vehicle driving information to generate road usage summaries, detailed validation data, and invoices or bills where appropriate.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.
The examiner can normally be reached on Monday-Friday 8:00 AM – 4:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached at (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN R CHISM/Examiner, Art Unit 3692

/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3692